Title: To James Madison from William Pinkney, 16 April 1808
From: Pinkney, William
To: Madison, James



DrSir,
London: April 16, 1808.

The letter herewith enclosed was found on Board a Vessel lately brought into a British Port as Prize.  It was sent from the Court of Admiralty to the Foreign Office, & thence to me.
You will see in the Morning Chronicle of the 13th. Instant a Copy of an Instruction to British Cruizers; which the Courier of the day before announced as likely to appear in the Gazette of Tuesday last.  It has not yet appeared, however, in any official Shape; and it is not, I believe, customary so to notify such a Document.  I presume that the Instruction has in Fact been issued.
The Editor of the Morning Chronicle evidently misconceives the Nature & Purpose of this Proceeding.  You will, I am sure, consider it as a plain Invitation to our Vessels to violate the Embargo.
The Osage has not yet arrived in England.  We are in daily Expectation of the Arrival of the Packet.  I have the Honor to be with the highest Esteem and Consideration DrSir, your most Obedient humble Servant

Wm: Pinkney


P. S.  April 18th.  A packet of Newspapers is sent herewith including those of yesterday.  Cobbet’s Explanation of the Instruction mentioned above will draw your Attention.  I have no Doubt that the Instruction has been issued; but not having seen Mr. Canning within the last few Days I cannot say positively that it is so.  I met Hammond this Morning.  He professed to know nothing of it farther than  he saw it in Cobbet’s paper.  I have directed an Enquiry to be made at the Commons, but have not yet received an Answer.  I hope to be able to Subjoin insitu precise Information on this Subject.

